Citation Nr: 0505898	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 
1998, for a 40 percent rating for inflammatory polyarthritis. 

2.  Entitlement to an increased rating for inflammatory 
polyarthritis, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, as to its assignment 
of an effective date of May 29, 1998, for a 40 percent rating 
for inflammatory arthritis.  Additional rating action 
followed in October 2000 in which the RO denied entitlement 
to an effective date earlier than May 29, 1998, for a 40 
percent rating for inflammatory arthritis, as well as the 
claims of entitlement to an increased rating for inflammatory 
arthritis and a total disability rating for compensation due 
to individual unemployability (TDIU).  The veteran thereafter 
relocated and her claims folder was appropriately transferred 
to the Pittsburgh, Pennsylvania RO, for further processing of 
her appeal.  

Pursuant to the veteran's request, a videoconference hearing 
before the Board was scheduled to occur in June 2004, but she 
did not report for that proceeding.  

The issues of the veteran's entitlement to an increased 
rating for inflammatory polyarthritis and a TDIU are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's original claim of entitlement to VA 
compensation for residuals of a cervical injury, and for 
numbness of the left side of the face, left shoulder and left 
arm was received by the RO on November 18, 1992. 

2.  Service connection for a somatoform disorder, with 
psychological factors affecting the physical disorder, was 
established by the St. Petersburg RO in its rating decision 
of December 1993, with assignment of a 10 percent rating from 
September 12, 1992 (i.e., the day following her separation 
from active duty.). Notice of the foregoing action was 
furnished to the veteran in March 1994, following which she 
did not initiate a timely appeal as to the foregoing.  

3.  New and material evidence to the question of the rating 
assigned by RO action in December 1993 was received by VA on 
May 25, 1994, the effect of which precludes finality of the 
earlier action as to that matter.  Muehl v. West, 13 Vet.App. 
159 (1999),

4.  By action of the RO in December 1999, the veteran's 
somatoform disorder was recharacterized as inflammatory 
arthritis, and a 40 percent rating was assigned therefor as 
of May 29, 1998.  A further change in the description of her 
service connected disability to inflammatory polyarthritis 
was effectuated through subsequent rating decision, but 
without a change in the rating assigned or the effective date 
of May 29, 1998, for the 40 percent evaluation.  

5.  As of September 12, 1992, there was an active process of 
inflammatory arthritis with symptom combinations productive 
of a definite impairment of health objectively supported by 
examination findings  or incapacitating exacerbations 
occurring three or more times a year.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 12, 1992, for a 40 percent rating for inflammatory 
polyarthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran to the extent 
allowed by law, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400(o)(1).  Further, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

This claim, however, is also subject to the laws and 
regulations governing effective dates for service connection, 
and the Board observes that this claim actually is a claim of 
entitlement to a 40 percent evaluation effective from the day 
following her separation from active duty given that the 
claim of entitlement to service connection was filed within 
one year of separation from service.  38 C.F.R. § 
3.400(b)(2).

The veteran essentially contends that a 40 percent rating is 
warranted from a point in time much earlier than the May 1998 
date assigned by the RO on the basis that the manifestations 
of her polyarthritis were significantly disabling from 1992.  
Reference is made to her primary symptoms entailing severe 
pain, stiffness, tingling, and numbness in most if not all of 
her joints and spine.  The Board's attention is directed to 
the finding of the Social Security Administration which 
determined that the veteran was disabled by a severe 
impairment resulting from arthritis as of March 1997.  

The record reflects that service connection for a somatoform 
disorder, with psychological factors affecting the physical 
disorder, was established by the RO in a rating decision of 
December 1993.  At that time, the RO granted service 
connection and assigned a 10 percent rating for such disorder 
as of September 12, 1992, i.e., the day following her 
separation from active duty.  Notice of such action was 
provided to the veteran in March 1994, following which no 
appeal was initiated.  

Ordinarily, the absence of an appeal would render the 
December 1993 action final pursuant to 38 U.S.C.A. § 7105 
(West 2002).  However, in this instance new and material as 
to the rating assigned by the RO in December 1993 was 
received by VA in May 1994, thereby precluding the attachment 
of finality to the December 1993 action as to the veteran's 
somatoform disorder.  Muehl; 38 C.F.R. § 3.156 (2004).  Such 
evidence, it is noted, disclosed the presence of credible 
complaints of severe pain, spasm, burning, and/or numbness of 
the neck, face, left and right arms, left leg, and both 
shoulders, in addition to fatigue, which had progressed over 
the prior two-and-one-half years.  The neurological 
assessments included very mild spastic quadriparesis and 
possible multiple sclerosis.  

Given the Board's finding that finality did not attach to the 
RO's December 1993 action as to the rating assigned, this 
case turns on whether the record demonstrates that a 40 
percent evaluation is warranted during the period, beginning 
from the day following her separation from active duty.  
Preliminary to such a review of the record, it must be noted 
that the RO in rating action effectuated in December 1999 
increased the rating for the disability in question from 10 
percent to 40 percent, effective from May 29, 1998.  The date 
of the veteran's claim for increase on which that action was 
based was therein reported by the RO to be December 27, 1999.  
Also, the RO at that time recharacterized such disability 
from a somatoform disorder with psychological factors 
affecting the physical condition, to inflammatory arthritis.  
A further change in the description of that disorder to 
inflammatory polyarthritis was made by RO action in its 
rating decision of October 2000, albeit without modification 
of the rating then in effect or the assigned effective date.  

The change in nomenclature is significant in this case as it 
reflects the VA's acknowledgement that the veteran's disorder 
was not a psychiatric disturbance, but primarily a 
musculoskeletal disorder affecting the joints and spine.  In 
this regard, great significance is attached to the opinion 
offered by a VA medical professional who examined the veteran 
in September 1999 and concluded that the veteran had 
previously been misdiagnosed as having a somatoform or other 
disorder, when in fact her symptoms were actually 
manifestations of a type of inflammatory arthritis known as 
relapsing seronegative symmetrical synovitis with pitting 
edema.  Such was the case despite the fact that the veteran's 
sedimentation rate was normal and her rheumatoid factor was 
negative.   

In fact, the record dating to 1992 is replete with varying 
diagnoses of the veteran's multiple symptoms, including but 
not limited to back and neck pain or strain, multiple 
sclerosis, fibromyalgia, upper motor neuron disorder, and 
myofascial pain syndrome.  Prior to that, service medical 
records identify many and various complaints and findings of 
a musculoskeletal nature.  When initially evaluated by VA in 
1993, there were complaints of persistent musculoskeletal 
pain, tingling, and numbness, with some sleep deprivation and 
resulting low energy, due to pain.  Following examination a 
diagnosis of a cervical musculoskeletal stain with 
intermittent radicular symptoms was recorded in July 1993.  
Further problems are shown thereafter with left-sided 
numbness, left arm weakness, and difficulty in bladder 
control, leading to a series of emergency room visits and 
hospitalizations, beginning in late 1996 and throughout much 
of 1997 and 1998.  

In all, after a chronological review of the evidence of 
record, and after resolving reasonable doubt in the veteran's 
favor, the record is found to demonstrate, as of the date of 
her separation from active duty an active process of 
inflammatory arthritis with symptom combinations productive 
of a definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year, such that a 40 percent 
schedular evaluation is for assignment from September 12, 
1992.  The appeal for an earlier effective date is therefore 
allowed to the extent indicated.  


ORDER

An effective date of September 12, 1992, for the assignment 
of a 40 percent rating for inflammatory polyarthritis is 
granted, subject to those provisions governing the payment of 
monetary benefits.   


REMAND

Further medical input is in order with respect to the 
questions of the rating to be assigned currently for the 
veteran's inflammatory polyarthritis, and also with respect 
to her TDIU entitlement.  Evidence on file is conflicting as 
to the veteran's employability in that a treating physician 
and the Social Security Administration, including an 
independent vocational expert, have found the veteran to be 
unable to maintain any type of employment, while two VA 
medical professionals determined in 2002 that the veteran was 
not precluded from all forms of gainful work activity.  

In addition, the most recent VA medical examinations were 
conducted in 2002, when it was noted that the veteran's 
primary medical care was through private medical 
professionals.  However, the most recent reports of treatment 
date from 2000.  A request for updated private medical 
records is in order in an effort to better gauge the number, 
if any, of incapacitating exacerbations of inflammatory 
arthritis occurring in the recent past.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).

Lastly, it is evident that the RO has to date rated the 
veteran's polyarthritis only as an active process and remand 
is required to address the question of chronic residuals, as 
required by 38 C.F.R. § 4.71a, Diagnostic Code 5002.  It, 
too, is noted that at least some of the applicable rating 
criteria have recently been recently modified.  See 68 Fed. 
Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002). 

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The RO should request in writing that 
the veteran provide the names and 
addresses of those treating medical 
professionals or institutions who have 
evaluated and treatment her inflammatory 
polyarthritis since 2000.  Upon receiving 
a response, the RO must contact all 
providers identified by the veteran and 
request that copies of evaluation and 
treatment records complied since 2000 be 
furnished.  Once received, the records 
must then be made a part of the claims 
folder.

2.  The veteran must thereafter be 
afforded orthopedic and neurological 
examinations for evaluation of the nature 
and severity of her inflammatory 
polyarthritis.  The claims folders in 
their entirety must be made available to 
each examiner for review.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  The examiner must 
specifically report whether the 
appellant's disease process remains 
active, and if not, what chronic residual 
disability remains.  All applicable 
diagnoses must be fully set forth.  

The orthopedic examiner is asked to 
provide a professional opinion, with 
supporting rationale as to the following:

(a)  Is it at least as likely 
as not that the inflammatory 
polyarthritis alone results in 
a marked interference with 
employment?

(b)  Is it at least as likely 
as not that the veteran's 
inflammatory polyarthritis and 
mild cervical dysplasia with 
core biopsy, alone, render her 
unemployable in light of her 
occupational and educational 
experience?  The appellant's 
age is irrelevant. 

Use by the examiner of the "at 
least as likely as not" 
language is required in the 
response provided.   

3.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action must be taken to 
return such report to the examiner for 
any and all needed action.  
4.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
merits of the claims for entitlement to a 
schedular and/or extraschedular rating in 
excess of 40 percent for inflammatory 
polyarthritis, and a TDIU.  Such 
readjudications must be made on the basis 
of all of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of Federal courts 
interpreting such body of law, as well as 
DeLuca v. Brown, 8 Vet.App. 202 (1995), 
and the changes to the rating criteria 
for musculoskeletal disorders set forth 
in 68 Fed. Reg. 51454-51456 (2003); 67 
Fed. Reg. 54345 (2002), as applicable.
If extraschedular entitlement is found, 
referral of the case to the VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321(b), 
4.16(b) (2004), as appropriate, is 
required.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose 


of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


